Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus announces 2009 third quarter results conference call << TSX: ERF.UN NYSE: ERF >> CALGARY, Nov. 5 /CNW/ - Enerplus Resources Fund ("Enerplus") will release operating and financial results for the third quarter of 2009 at 6:00 a.m. ET on Friday, November 13, 2009. A conference call hosted by Gordon J. Kerr, President and CEO will be held at 9:00 a.m. MT (11:00 a.m. ET) to discuss these results. The complete MD&A and Financial Statements for the third quarter will be available on our website at www.enerplus.com as well as our SEDAR profile at www.sedar.com and our EDGAR profile at www.sec.gov. Details of the conference call are as follows: <<
